Name: 95/282/EC: Commission Decision of 17 July 1995 on Finnish State aid for seeds (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  information and information processing;  means of agricultural production;  plant product;  economic policy;  agricultural policy
 Date Published: 1995-07-25

 Avis juridique important|31995D028295/282/EC: Commission Decision of 17 July 1995 on Finnish State aid for seeds (Only the Finnish text is authentic) Official Journal L 173 , 25/07/1995 P. 0058 - 0059COMMISSION DECISION of 17 July 1995 on Finnish State aid for seeds (Only the Finnish text is authentic) (95/282/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 8 thereof, Whereas, pursuant to the aforementioned provisions, Finland may, subject to authorization by the Commission, grant aid for certain quantities of seeds produced solely in Finland because of its specific climatic conditions; Whereas, on 24 March 1995, Finland notified the Commission of a draft decision granting State aid for the production of certain forage seeds; whereas this notification was amended by letter of 18 May 1995 in which Finland sent to the Commission the text of decision No 531 adopted in this respect by the Finnish Council of State on 7 April 1995; Whereas the abovementioned decision provides for the granting of aid, on a per-hectare basis, for certain areas sown with red clover, timothy, meadow fescue, cocksfoot and rye-grass; whereas that aid, the maximum amount of which varies between Fmk 1 350 to 2 700 per hectare according to species, has been granted to varietes listed on the Finnish national list and will be paid only for certified and 'commercial` seed; Whereas only some of the varieties included under the abovementioned species (those produced solely in Finland, with the exception of limited quantities grown in very remote regions) fulfil the conditions provided for in the second subparagraph of Article 8 of Regulation (EEC) No 2358/71; Whereas the area covered by the Finnish decision is, for most of the species concerned, that necessary for the production of quantities of seed corresponding to the country's domestic requirements and is the equivalent of Finland's average production during the period 1989 to 1993; whereas that area only substantially exceeds the area necessary to meet the abovementioned requirements in the case of red clover and rye-grass; whereas it is therefore appropriate, in the case of these two species, to limit the authorization to a number of hectares that takes account of both fluctuations in production and the need to avoid risks of disturbance on the Community market; Whereas, subject to the aforementioned aspects, the aid in question is in line with Community objectives in the seeds sector and meets the conditions laid down in the second subparagraph of Article 8 of Regulation (EEC) No 2358/71 and should therefore be authorized; whereas such authorization should include aid for commercial seeds, given that Article 151 of the Act of Accession, by way of derogation from Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 92/19/EEC (2), provides that Finland may maintain until 31 December 1996 at the latest the marketing of those seeds on its territory; Whereas provision should be made for the Commission to be informed of the measures taken by Finland to comply with the limits laid down in this Decision and, with a view to drawing up the report provided for in the third subparagraph of Article 8 of Regulation (EEC) No 2358/71, of the practical results of those measures, HAS ADOPTED THIS DECISION: Article 1 Finland is hereby authorized to grant, within the limits and subject to the conditions established by this Decision, the aid granted for 1995 in decision No 531 adopted on 7 April 1995 by the Finnish Council of State on State aid for forage production. Article 2 The aid referred to in Article 1 shall be authorized: (a) within the limits of the following maximum areas: >TABLE> (b) where the aid concerns varieties of the species listed under (a) which are listed in Finland's national list and which, with the exception of limited quantities cultivated in very remote regions, are produced solely in Finland. Article 3 Finland shall notify the Commission before 30 November 1995 of decisions taken to comply with the limits laid down in Article 2. Article 4 The Finnish authorities shall communicate to the Commission, not later than 30 April 1996, a report on the application of this Decision. In particular, the report shall provide information on the amounts of aid actually granted, the area cultivated, production and marketing of each species and variety for which aid is granted. Article 5 This Decision is addressed to the Republic of Finland. Done at Brussels, 17 July 1995. For the Commission Franz FISCHLER Member of the Commission